Exhibit A.III – Curriculums of the Candidates to the position of Member of the Company's BOARD OF DIRECTORS (Items 12.5 to 12.10 of Exhibit 24 to CVM Instruction 480/09) 12.5 - Composition and professional experience of management, fiscal council and statutory audit committee members Name Date of birth Management body Date elected Term of office Taxpayer No. (CPF) Profession Elected position held Date took office Elected by controlling shareholder Other issuer positions or duties Whether the member shown is an independent member, and if so, the criterion used by issuer to determine independence Number of consecutive terms of office. Victorio Carlos de Marchi November 13, 1938 Board of Directors April 28, 2017 Until the 2020 AGM 008.600.938-91 Attorney Co-chairman May 16, 2017 Yes (estimated) Chairman of the Operations, Finance and Compensation Committee and the Compliance Antitrust and Related Parties Committee Director elected by controlling shareholder 3 rd term of office. Carlos Alves de Brito May 08, 1960 Board of Directors April 28, 2017 Until the 2020 AGM 595.438.507-63 Engineer Co-chairman May 16, 2017 Yes (estimated) Not applicable, since the only position held in the Company is that of co-chairman of the board of directors Director elected by controlling shareholder 3 rd term of office. Marcel Herrmann Telles February 23, 1950 Board of Directors April 28, 2017 Until the 2020 AGM 235.839.087-91 Economist Full member May 16, 2017 Yes (estimated) Member of the Operations, Finance and Compensation Committee Director elected by controlling shareholder 3 rd term of office. José Heitor Attilio Gracioso November 20, 1931 Board of Directors April 28, 2017 Until the 2020 AGM 006.716.908-25 Attorney Full member May 16, 2017 Yes (estimated) Member of the Compliance Antitrust and Related Parties Committee Director elected by controlling shareholder 3 rd term of office. João Mauricio Giffoni de Castro Neves March 31, 1967 Board of Directors April 28, 2017 Until the 2020 AGM 1 918.361.077-49 Engineer Alternate member Yes Not applicable, since the only position held in the Company is that of member of the board of directors May 16, 2017 Yes (estimated) Director elected by controlling shareholder 2 nd term of office. Vicente Falconi Campos September 30, 1940 Board of Directors April 28, 2017 Until the 2020 AGM 000.232.216-15 Engineer Full member May 16, 2017 Yes (estimated) Not applicable, since the only position held in the Company is that of member of the board of directors Director elected by controlling shareholder 3 rd term of office. Luis Felipe Pedreira Dutra Leite August 3, 1965 Board of Directors April 28, 2017 Until the 2020 AGM 824.236.447-87 Economist Full member May 16, 2017 Yes (estimated) Member of the Operations, Finance and Compensation Committee Director elected by controlling shareholder 3 rd term of office. Roberto Moses Thompson Motta November 06, 1957 Board of Directors April 28, 2017 Until the 2020 AGM 706.988.307-25 Engineer Full member May 16, 2017 Yes (estimated) Member of the Operations, Finance and Compensation Committee Director elected by controlling shareholder 3 rd term of office. Álvaro Antônio Cardoso de Souza September 05, 1948 Board of Directors April 28, 2017 Until the 2020 AGM 249.630.118-91 Economist Full member May 16, 2017 Yes (estimated) Member of the Compliance Antitrust and Related Parties Committee Director elected by controlling shareholder 3 rd term of office. Cecília Sicupira May 24, 1981 Board of Directors April 28, 2017 Until the 2020 AGM 055.532.167-37 Business Manager Full member May 16, 2017 Yes (estimated) Not applicable, since the only position held in the Company is that of member of the board of directors Director elected by controlling shareholder 1 st term of office. Antonio Carlos Augusto Ribeiro Bonchristiano April 1, 1967 Board of Directors April 28, 2017 Until the 2020 AGM 086.323.078-43 Bachelor of Politics, Philosophy and Independent member May 16, 2017 Yes Economics (estimated) Not applicable, since the only position held in the Company is that of member of the board of directors Independent member - as defined in our bylaws 2 nd term of office 2 Marcos de Barros Lisboa August 2, 1964 Board of Directors April 28, 2017 Until the 2020 AGM 806.030.257-49 Economist Independent member May 16, 2017 Yes (estimated) Not applicable, since the only position held in the Company is that of member of the board of directors Independent member - as defined in our bylaws 2 nd term of office. Nelson José Jamel March 17, 1972 Board of Directors April 28, 2017 Until the 2020 AGM 025.217.577-80 Engineer Alternate member May 16, 2017 Yes (estimated) Not applicable, since the only position held in the Company is that of member of the board of directors Director elected by controlling shareholder 1 st term of office. Professional experience / Declaration of convictions, if applicable Victorio Carlos de Marchi – 008.600.938-91 In the past five years, was a member of the board of directors of Companhia de Bebidas das Americas (Ambev), a listed company whose core business was making, distributing and selling beer, soft drinks and other non-alcoholic products, succeeded by the Company since January 2, 2014, as described in item 6.3 of this Form, and the Company. In addition, from 2003 to 2009, he was co-chairman of the board of directors of Quilmes Industrial Société Anonyme, the Company's subsidiary, whose core business is making, distributing and selling beer, and which is part of the Company's economic group. Since 1985, (i) he has been a member of the board of directors of Fundação Zerrenner since 1985, a foundation whose core business is providing free health care and education, and since 2006, has been executive director of this foundation; (ii) since 2012, a member of the board of governors of Fundação Getúlio Vargas (FGV), an educational institution; (iii) since 2006, the chairman of the board of Instituto Ambev de Previdência Privada (IAPP), a private pension entity; (iv) since 2004, a member of the board of a private institute researching Brazilian industry and development, Instituto de Estudos para o Desenvolvimento Industrial (IEDI); (v) since 1994, the member representing Brazil on the Latin American Business Council (CEAL); (vi) since 1992, a member of the economic research board of the State of São Paulo Employers Association (Federação das Indústrias do Estado de São Paulo or FIESP) and since 2008, a member of the latter's strategic affairs council; (vii) since 2002, a member of the executive committee of the Latin American Brewers Association (Associação Latino Americana de Fabricantes de Cervejas – Cerveceros Latinoamericanos [ALAFACE]), and chairman of the latter's executive board since 2015; (viii) since 2003, a member of the board of the Brazilian Competition Ethics Institute (Instituto Brasileiro de Ética Concorrencial [ETCO]), and chairman of the latter's board of directors since 2012; (ix) since 2005, a member of the board of the Health and Alcohol Information Center (Centro de Informações sobre saúde e álcool (CISA); and (x) since 2014, vice-president of the Brazilian Beer Industry Association (Associação Brasileira de Indústria da Cerveja [CERVBRASIL]) and the latter's chairman from 2012 to 2014. He is also currently co-chairman of the Company's board of directors and chairman of the Company's Operations, Finance and Compensation Committee and its Compliance Antitrust and Related Parties Committee. Mr. Victorio Carlos de Marchi declared for all legal purposes that within the last five years, he has not been subject to the effects of any criminal conviction, or any conviction or penalty in administrative proceedings before the CVM or any final conviction in the judicial or administrative spheres that led to his being suspended or barred from practicing any professional or commercial activity. Carlos Alves de Brito – 595.438.507-63 In the past five years, was a member of the board of directors of Companhia de Bebidas das Americas (Ambev), a listed company whose core business was making, distributing and selling beer, soft drinks and other non-alcoholic products, succeeded by the Company since January 2, 2014, as described in item 6.3 of this Form, and of the Company. Additionally, in 2005, he was General Manager for North America of Companhia de Bebidas das Americas (Ambev). From December 2005, he was also Chief Executive Officer of Anheuser-Busch InBev N.V/S.A, a listed company whose core business is producing and marketing beverages, and which is part of the Company's economic group. Since 2006, he has been co-chairman of the board of directors of Companhia de Bebidas das Américas – Ambev. In addition, he currently holds the following positions: (i) member of the Board of Trustees and Finance Committee of Greenwich Academy, Inc., an educational entity in the United States; (ii) member of the Advisory Board of Tsinghua University School of Economics and Management, an educational entity in China; (iii) chairman of the CEO group of the International Alliance for Responsible Drinking (IARD), a nonprofit organization; and (iv) member of the Global Brewers Initiative (GBI), a worldwide consortium. He is also current co-chairman of the Company's board of directors. Mr. Carlos Alves de Brito declared for all legal purposes that within the last five years, he has not been subject to the effects of any criminal conviction, or any conviction or penalty in administrative proceedings before the CVM or any final conviction in the judicial or administrative spheres that led to his being suspended or barred from practicing any professional or commercial activity. 3 Marcel Herrmann Telles – 235.839.087-91 In the past five years, a member of the board of directors of Companhia de Bebidas das Americas (Ambev), a listed company whose core business was making, distributing and selling beer, soft drinks and other non-alcoholic products, succeeded by the Company since January 2, 2014, as described in item 6.3 of this Form, and the Company. Currently a member of the boards of directors of the following companies (i) since 2004, Anheuser-Busch InBev N.V/S.A, a listed company whose core business is producing and marketing beverages, and which is part of the Company's economic group; (ii) since 2013, Restaurant Brands International (formerly known as Burger King Worldwide Inc.), a food industry company; (iii) since 2013, Kraft Heinz Company (formerly known as H.J. Heinz Company), a food industry company; and (iv) since 2003, 3G Capital, a private equity vehicle that he founded together with Mr. Jorge Paulo Lemann and Mr. Carlos Alberto Sicupira, indirectly controlling shareholders of the Company. Additionally, he is (i) a lifetime member of the committee of Study Foundation (Fundação Estudar), a non-profit organization whose aim is to empower young talents to undertake ambitious projects and transform Brazil; (ii) member of the board of the Social Institute Encouraging, Supporting and Recognizing Talents (Fundação ISMART), a private non-profit entity that identifies young low-income talents and offers them scholarships at private schools of excellence, from elementary to university level; (iii) member of the board of directors of the Management Development Institute (Instituto de Desenvolvimento Gerencial, or INDG), whose core business is developing and publicizing result-oriented managerial methods and techniques for private and public organizations; and (iv) member of the board of directors of Fundação Zerrenner, whose core business is providing free healthcare and education . He is also currently a member of the Company's board of directors and its Operations, Finance and Compensation Committee. Mr. Marcelo Herrmann Telles declared for all legal purposes that within the last five years, he has not been subject to the effects of any criminal conviction, or any conviction or penalty in administrative proceedings before the CVM or any final conviction in the judicial or administrative spheres that led to his being suspended or barred from practicing any professional or commercial activity. José Heitor Attilio Gracioso – 006.716.908-25 In the past five years, a member of the board of directors of Companhia de Bebidas das Americas (Ambev), a listed company whose core business was making, distributing and selling beer, soft drinks and other non-alcoholic products, succeeded by the Company since January 2, 2014, as described in item 6.3 of this Form, and of the Company. Currently a member of the Company's board of directors and its Compliance Antitrust and Related Parties Committee. Additionally, he is currently a member of the fiscal council of Escola Superior de Propaganda e Marketing (ESPM) and of the board of directors of Fundação Zerrenner, whose core business is providing free health care and education. Mr. José Attilio Gracioso declared for all legal purposes that within the last five years, he has not been subject to the effects of any criminal conviction, or any conviction or penalty in administrative proceedings before the CVM or any final conviction in the judicial or administrative spheres that led to his being suspended or barred from practicing any professional or commercial activity. João Maurício Giffoni de Castro Neves – 918.361.077-49 In the past five years, held various positions with Companhia de Bebidas das Americas (Ambev), a listed company whose core business was the manufacture, distribution and sale of beer, soft drinks and other non-alcoholic products, succeeded by the Company from January 2, 2014, as described in Section 6.3 of this form, and with the Company. He held the following positions: ((i) from 2005 to 2006, Chief Financial and Investor Relations Officer at Companhia de Bebidas das Américas – Ambev; (ii) from 2007 to 2008, chairman of Quilmes Industrial Société Anonyme, a subsidiary of the Company whose core business is making, distributing and selling beer; (iii) from 2009 to 2014, General Manager of the Company; and (iv) from 2012 to 2015, member of the board of directors of Fundação Zerrenner, whose core business is providing free health care and education. Currently, (i) since 2015, he has been Chief Operations Officer - North America for Anheuser-Busch InBev N.V/S.A; (ii) member of the board of directors of Study Foundation (Fundação Estudar), a non-profit organization whose aim is to empower young talents to undertake ambitious projects and transform Brazil; and (iii) since 2014, a member of Ambev's Private Pension Institute (Instituto Ambev de Previdência Privada). Also currently an alternate member of the Company's board of directors. Mr. João Maurício Giffoni de Castro Neves declared for all legal purposes that within the last five years, he has not been subject to the effects of any criminal conviction, or any conviction or penalty in administrative proceedings before the CVM or any final conviction in the judicial or administrative spheres that led to his being suspended or barred from practicing any professional or commercial activity. 4 Vicente Falconi Campos – 000.232.216-15 In the past five years, a member of the board of directors of Companhia de Bebidas das Americas (Ambev), a listed company whose core business was making, distributing and selling beer, soft drinks and other non-alcoholic products, succeeded by the Company since January 2, 2014, as described in item 6.3 of this Form, and of the Company. Also a member of the institutional board of the Management Development Institute (Instituto de Desenvolvimento Gerencial, or INDG), whose core business is developing and publicizing result-oriented managerial methods and techniques for private and public organizations; He is also the founder and chairman of the board of directors of Brazil's largest management consulting company, FALCONI - Consultores de Resultados. He is a consultant for Brazil's federal government and various state and municipal governments as well as the largest Brazilian companies such as Gerdau, Vale, AMIL (United Health), PETROBRAS, B2W, and many others. He graduated in Engineering from Universidade Federal de Minas Gerais (UFMG) in 1963 and holds an M.Sc. and Ph. D. in Engineering from the Colorado School of Mines, USA. He is Professor Emeritus at UFMG. Decorated with the Ordem do Rio Branco medal for services rendered to the nation. Elected by the American Society for Quality Control as ones of the “21 voices of the 21st century”. He has held the following positions (i) from 2012 to 2013, member of the board of Vigor Alimentos S.A., a Brazilian dairy company; (ii) from 2012 to 2014, member of the board of directors of Qualicorp S.A., a company whose core business is the administration, management and sale of health plans; and (iii) from 2012 to 2013, member of the board of directors of Cyrela Brazil Realty S.A.
